
	
		II
		110th CONGRESS
		1st Session
		S. 1088
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2007
			Ms. Stabenow (for
			 herself and Mr. Lott) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to market exclusivity for certain drugs, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lower Prices Reduced with Increased Competition and Efficient
			 Development of Drugs Act or the Lower PRICED Drugs Act.
		2.Generic drug use
			 certification
			(a)In
			 generalSection 505(j)(2)(A)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(2)(A)) is
			 amended—
				(1)in clause (vii),
			 by striking ; and and inserting a semicolon;
				(2)in clause (viii),
			 by striking the period and inserting ; and;
				(3)by inserting
			 after clause (viii) the following:
					
						(ix)if with respect to a listed drug
				product referred to in clause (i) that contains an antibiotic drug and the
				antibiotic drug was the subject of any application for marketing received by
				the Secretary under section 507 (as in effect before the date of enactment of
				the Food and Drug Administration Modernization Act of 1997) before November 20,
				1997, the approved labeling includes a method of use which, in the opinion of
				the applicant, is claimed by any patent, a statement that—
							(I)identifies the relevant patent and
				the approved use covered by the patent; and
							(II)the applicant is not seeking
				approval of such use under this
				subsection.
							;
				and
				(4)in the last
			 sentence, by striking clauses (i) through (viii) and inserting
			 clauses (i) through (ix).
				(b)Effective
			 dateThe amendments made by this section shall apply to any
			 abbreviated new drug application under section 505(j) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355(j)) that is submitted on, before, or
			 after the date of enactment of this Act.
			3.Preventing abuse
			 of the thirty-month stay-of-effectiveness period
			(a)In
			 generalSection
			 505(j)(5)(B)(iii) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355(j)(5)(B)(iii)) is amended—
				(1)in the second sentence by striking
			 may order and inserting shall order; and
				(2)by adding at the
			 end the following: In determining whether to shorten the thirty-month
			 period under this clause, the court shall consider the totality of the
			 circumstances, including whether the plaintiff sought to extend the discovery
			 schedule, delayed producing discovery, or otherwise acted in a dilatory manner,
			 and the public interest..
				(b)Effective
			 dateThe amendments made by this section shall apply to any stay
			 of effectiveness period under section 505(j)(5)(B)(iii) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)(B)(iii)) pending or filed on or
			 after the date of enactment of this Act.
			4.Ensuring proper
			 use of pediatric exclusivity
			(a)In
			 generalSection 505A of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 355a) is amended by striking subsections (b) and (c) and inserting
			 the following:
				
					(b)Market
				exclusivity for new drugs
						(1)In
				generalWith respect to a
				pending application under section 505(b)(1), each of the periods of time under
				this chapter specified in paragraph (2) that is applicable with respect to the
				drug involved is deemed to be extended by the period of time determined under
				subsection (d) if, prior to approval of such application—
							(A)the Secretary
				determines that information relating to the use in the pediatric population of
				the drug may produce health benefits in that population;
							(B)the Secretary
				makes a written request to the sponsor of the application for one or more
				pediatric studies, which request shall include a timeframe for completing such
				studies;
							(C)the sponsor agrees
				to the request;
							(D)such studies are
				completed within any such timeframe and the reports thereof submitted in
				accordance with subsection (e)(2) or accepted in accordance with subsection
				(e)(3); and
							(E)based on the results of such studies, the
				Secretary approves labeling for the drug that provides specific,
				therapeutically meaningful information about the use of the drug in pediatric
				patients.
							(2)Period of time
				to be extendedFor purposes of paragraph (1), the periods of time
				under this chapter that are specified in this paragraph with respect to the
				drug involved are the following:
							(A)In section 505:
								(i)In
				each of subsections (c)(3)(E)(ii) and (j)(5)(F)(ii):
									(I)The period of five
				years.
									(II)The period of four
				years, the period of forty-eight months, and the period of seven and one-half
				years.
									(ii)In each of clauses (iii) and (iv) of
				subsection (c)(3)(E), and in each of clauses (iii) and (iv) of subsection
				(j)(5)(F), the period of three years.
								(B)In section 527(a),
				the period of seven years, in the case of a drug designated under section 526
				for a rare disease or condition.
							(C)In section 505,
				under subsections (c)(3) and (j)(5)(B), the period of time during which the
				approval of an application may not be made effective, in the case of a drug
				that—
								(i)is the subject of a qualifying listed
				patent for which a certification has been submitted under subsection
				(b)(2)(A)(ii) or (j)(2)(A)(vii)(II) of such section and for which pediatric
				studies were submitted prior to the expiration of the patent (including any
				patent extensions);
								(ii)is the subject of a qualifying listed
				patent for which a certification has been submitted under subsections
				(b)(2)(A)(iii) or (j)(2)(A)(vii)(III) of such section; or
								(iii)is the subject of a qualifying listed
				patent for which a certification has been submitted under subsection
				(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) of such section, and with respect to which,
				in the patent infringement litigation resulting from the certification, the
				court determines that the patent is valid and would be infringed.
								With
				respect to subparagraph (C), the extension of time that applies under this
				subsection begins on the day after the date of the expiration of the patent
				involved (including any patent extension).(3)Qualifying
				listed patentWith respect to a study submitted pursuant to
				paragraph (1), information on the patent must be filed with the Secretary as
				required under subsection (b)(1) or (c)(2) of section 505 as of the date on
				which the study was submitted to the Secretary pursuant to paragraph (1) in
				order to be considered a qualifying listed patent for purposes of this
				subsection.
						(c)Market
				exclusivity for already-marketed drugs
						(1)In
				generalWith respect to an approved application under section
				505(b)(1), each of the periods of time under this chapter specified in
				paragraph (2) that is applicable with respect to the drug involved is deemed to
				be extended by the period of time determined under subsection (d) if—
							(A)the Secretary
				determines that information relating to the use in the pediatric population of
				the drug may produce health benefits in that population;
							(B)the Secretary makes a written request to
				the holder of such application for one or more pediatric studies, which request
				shall include a timeframe for completing such studies;
							(C)the holder agrees
				to the request;
							(D)such studies are
				completed within any such timeframe and the reports thereof submitted in
				accordance with subsection (e)(2) or accepted in accordance with subsection
				(e)(3); and
							(E)based on the results of such studies, the
				Secretary approves labeling for the drug that provides specific,
				therapeutically meaningful information about the use of the drug in pediatric
				patients.
							(2)Period of time
				to be extendedFor purposes of paragraph (1), the periods of time
				under this chapter that are specified in this paragraph are the periods of time
				referred to in subsection (b)(2), as applied to the drug referred to in
				paragraph (1). With respect to periods of time referred to in subsection
				(b)(2)(C) as applied to such drug, the extension of time that applies under
				this subsection begins on the day after the date of the expiration of the
				patent involved (including any patent extension).
						(3)Qualifying
				listed patentWith respect to
				a study submitted pursuant to paragraph (1), a patent concerning a drug is a
				qualifying listed patent for purposes of this subsection if the patent meets
				the condition described in subsection (b)(3), as applied to the drug referred
				to in paragraph
				(1).
						.
			(b)Length of
			 extension periodSection 505A
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a) is amended—
				(1)by redesignating
			 subsections (d) through (n) as subsections (e) through (o), respectively;
			 and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Determination
				of extension period
							(1)In
				generalFor purposes of subsections (b) and (c), the extension
				period determined under this subsection with respect to a drug is the
				following, as applicable:
								(A)3 months, if the
				sales revenue for the same active moiety that is projected under paragraph (3)
				for the base year is $1,000,000,000 or more.
								(B)6 months, if the
				sales revenue for the same active moiety that is projected under paragraph (3)
				for the base year is less than $1,000,000,000.
								(2)Base
				yearFor purposes of this subsection, the base year for the same
				active moiety is the preceding 12 months from the date which market exclusivity
				under Federal law for the drug would expire in the absence of an extension
				under subsection (b) or (c).
							(3)Projection of
				sales revenue
								(A)In
				generalFor purposes of paragraph (1), the Secretary shall make
				an estimate of the sales revenue for a drug for a base year on the basis of the
				sales histories of an appropriate sample of drugs over the 20-year period
				preceding the date of the enactment of the Lower PRICED Drugs Act, including
				data on the sales revenue of the drug that has been included in reports by IMS
				Health.
								(B)Timing of
				projectionAn estimate under subparagraph (A) for a drug shall be
				a projection made in advance of the base year for the drug. In the case of an
				extension period under subsection (b), the projection may not be made earlier
				than the expiration of the 2-year period beginning on the date on which the
				drug is approved by the Secretary under section 505, unless all market
				exclusivity under Federal law for the drug will, in the absence of an extension
				under subsection (b), expire before the expiration of such period, in which
				case the projection shall be determined not later than 3 months before the
				beginning of the base year.
								(C)IMS
				healthThe reference in subparagraph (A)(ii) to IMS Health is a
				reference to the corporation Intercontinental Marketing Services, first
				established in 1954, whose activities include the conduct of syndicated market
				research studies of the pharmaceutical industry and the international
				monitoring of prescription drug sales.
								(4)CriteriaThe
				Secretary shall by regulation establish criteria for making projections under
				paragraph
				(1).
							.
				(c)Final rule for
			 criteria for projection of sales revenue; effective date
				(1)Final
			 ruleWith respect to criteria under subsection (d)(4) of section
			 505A of the Federal Food, Drug, and Cosmetic Act, as added by subsection (b) of
			 this section, the Secretary of Health and Human Services shall promulgate the
			 final rule not later than 180 days after the date of enactment of this
			 Act.
				(2)Effective
			 dateThe amendments made by this subsection take effect 180 days
			 after the date of enactment of this Act, without regard to whether the final
			 rule under paragraph (1) has been promulgated, subject to subsection (e). The
			 preceding sentence does not affect the requirement under paragraph (1) for the
			 Secretary to promulgate a final rule, notwithstanding circumstances under the
			 preceding sentence in which such amendments have taken effect in the absence of
			 a final rule.
				(d)Conforming
			 amendments; technical correctionsSection 505A of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355a), as amended by subsection (b)(1), is
			 amended—
				(1)in subsection
			 (e)(4)(C), by inserting of the Public Health Service Act after
			 499(j)(9)(B)(i);
				(2)in subsection
			 (f), by striking subsection (c)(3)(D) each place it appears and
			 inserting subsection (c)(3)(E);
				(3)in each of
			 subsections (f) and (g), by striking subsection (d) each place
			 such term appears and inserting subsection (e); and
				(4)in subsection (o),
			 by striking under subsection (a) or (c) and inserting
			 under subsection (b) or (c).
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to requests by the Secretary of Health and Human
			 Services for pediatric studies under section 505A of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355a) after the date of enactment of this
			 Act.
			5.Citizen
			 petitions and petitions for stay of agency actionSection 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355) is amended by adding at the end the
			 following:
			
				(o)Citizens
				petitions and petitions for stay of agency actionWith respect to
				a pending application submitted under subsection (b)(2) or (j), if a petition
				is submitted to the Secretary that seeks to have the Secretary take, or refrain
				from taking, any form of action relating to the approval of the application,
				including a delay in the effective date of the application, the following shall
				apply:
					(1)No delay of
				approvalThe Secretary shall not delay approval of an application
				submitted under subsection (b)(2) or (j) while a petition is reviewed and
				considered. Consideration of a petition shall be separate and apart from the
				review and approval of an application submitted under either such
				subsection.
					(2)Timing of final
				agency actionThe Secretary shall take final agency action with
				respect to a petition within 180 days of submission of that petition. The
				Secretary shall not extend such 180-day review period, even with consent of the
				petitioner, for any reason, including based upon the submission of comments
				relating to a petition or supplemental information supplied by the petitioner.
				If the Secretary has not taken final agency action on a petition by the date
				that is 180 days after the date of submission of the petition, such petition
				shall be deemed to have been denied on such date.
					(3)VerificationThe
				Secretary shall not accept for review a petition unless it is signed and
				contains the following verification: I certify that, to my best
				knowledge and belief: (a) this petition includes all information and views upon
				which the petition relies; (b) this petition includes representative data
				and/or information known to the petitioner which are unfavorable to the
				petition; and (c) I have taken reasonable steps to ensure that any
				representative data and/or information which are unfavorable to the petition
				were disclosed to me. I further certify that the information upon which I have
				based the action requested herein first became known to the party on whose
				behalf this petition is filed on or about __________. I received or expect to
				receive payments, including cash and other forms of consideration, from the
				following persons or organizations to file this petition: __________. I verify
				under penalty of perjury that the foregoing is true and correct., with
				the date of the filing of such petition being inserted in the first blank
				space, and the appropriate names of persons or organizations being inserted in
				the second blank space.
					(4)Extension of
				periodThe thirty-month period referred to in subsection
				(j)(5)(D)(i)(IV) shall automatically be extended by the amount of time that
				lapses from the date that the Secretary receives a petition and the date of
				final agency action on that petition, without regard to whether the Secretary
				grants, in whole or in part, or denies, in whole or in part, that
				petition.
					(5)Exhaustion of
				administrative remedies
						(A)Final agency
				action within 180 daysThe Secretary shall be considered to have
				take final agency action on a petition referred to in this subsection
				if—
							(i)during the
				180-day period referred to in paragraph (2), the Secretary makes a final
				decision within the meaning of section 10.45(d) of title 21, Code of Federal
				Regulations (or any successor regulation); or
							(ii)such period
				expires without the Secretary having made such a final decision.
							(B)Dismissal of
				certain civil actionsIf a civil action is filed with respect to
				a petition referred to in this subsection before final agency action, the court
				shall dismiss the action for failure to exhaust administrative remedies.
						(6)Annual report
				on delays in approvals per petitionThe Secretary shall annually
				submit to Congress a report that specifies—
						(A)the number of
				applications under subsections (b)(2) and (j) that were approved during the
				preceding 12-month period;
						(B)the number of
				petitions described in this subsection that were submitted during such
				period;
						(C)the number of
				such applications whose effective dates were delayed by such petitions during
				such period; and
						(D)the number of
				days by which the applications were so delayed.
						(7)ExceptionThis
				subsection does not apply to a petition that is made by the sponsor of the
				application under subsection (b)(2) or (j) and that seeks only to have the
				Secretary take or refrain from taking any form of action with respect to that
				application.
					(8)DefinitionFor
				purposes of this subsection, the term petition includes any
				request to the Secretary, without regard to whether the request is
				characterized as a
				petition.
					.
		
